Exhibit 10.11

ACKNOWLEDGEMENT AGREEMENT

This ACKNOWLEDGEMENT AGREEMENT (herein called the “Agreement”) is entered into
as of January 31, 2008, by and between CANAL MEZZANINE PARTNERS, L.P.,
1737 Georgetown Road, Suite A, Hudson, Ohio 44236 (herein called the
“Purchaser”) and DEVELOPMENT CAPITAL VENTURE, L.P., Virginia Gateway
Professional Building, 7500 Iron Bar Lane, Suite 209, Gainesville, VA with
mailing address of P.O. Box 399, Catharpin, VA 20143-0399 (herein called “DCV”).

W I T N E S S E T H

WHEREAS, DCV has or will shortly enter into an agreement whereby it will
acquire $2,000,000.00 in preferred stock (herein called the “Preferred Stock”)
of DPAC TECHNOLOGIES Corp. (herein called the “Company”) (such agreement, the
Preferred Stock, and all documents related thereto herein called the “Stock
Agreements”, copies of which are attached hereto and made a part hereof), and

WHEREAS, the Purchaser has requested that DCV agree to certain restrictions on
its redemption rights under the Stock Agreements as a condition of the Company
to issue and sell to the Purchaser the Senior Subordinated Note in the aggregate
principal amount of $1,200,000 due February 31, 2013 and a warrant to purchase
the common stock of the Company representing 3% of the fully diluted common
stock of Company, and

WHEREAS, DCV has agreed to restrict such rights.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the Purchaser and DCV do hereby agree as
follows:

1. DCV hereby agrees and consents that to the extent that DCV has the right to
redeem or be subject to redemption of the Preferred Stock under the Stock
Agreements, or otherwise, it will neither exercise such rights nor accept such
redemption without the prior written consent of the Purchaser.

2. Except as specifically provided for herein, DVC’s rights under the Preferred
Stock shall be in accordance with the Stock Agreements, as they may be amended
from time to time.

3. In the event the DCV exercises its rights to and/or obtains payment from the
Company relating to the redemption of the Preferred Stock, prior to the
repayment in full of the Senior Indebtedness, Fifth Third Bank (the “Senior
Lender”) shall be entitled to, and DCV shall immediately pay over to the Senior
Lender, the proceeds of the redemption for application upon the obligations of
the Company to the Senior Lender and upon and after the repayment in full of the
Senior Indebtedness, Purchaser shall be entitled to, and DCV shall immediately
pay over to the Purchaser, the proceeds of the redemption for application upon
the obligations of the Company to the Purchaser. To the extent that such
proceeds exceed such obligations, the Purchaser will promptly return such
proceeds to DCV or as otherwise directed by law or court order.

 



--------------------------------------------------------------------------------

4. This Agreement is not an executory contract and is created strictly for the
benefit of the signatories hereto and to any of the Purchaser’s successors or
permitted assigns and DCV’s successors and permitted assigns, but in any event
it shall not be used by any Trustee in Bankruptcy or a Bankruptcy Court or any
other court, agency, or panel charged with the responsibility of establishing
the priorities of the creditors and shareholders of the Company for the purpose
of expanding upon or diminishing the rights of the parties hereto.

5. This Agreement may not be assigned by either party without the express,
written, prior consent of the other party; provided, however, that
notwithstanding the above, the Purchaser may assign this Agreement and/or the
related credit to any of its affiliates. No waiver of any provision of this
Agreement or of any rights hereunder shall be deemed to be made by the Purchaser
unless such waiver is in writing signed on behalf of the Purchaser, and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the Purchaser or the
obligations of the undersigned to the Purchaser in any other respect at any
other time. Notice of acceptance of this subordination is hereby waived, and
this agreement shall be immediately binding upon DCV, and the successor, and
permitted assigns of DCV. This agreement shall be governed by and construed in
accordance with the law of the State of Ohio.

[This space is left blank intentionally]

 

2



--------------------------------------------------------------------------------

Executed on the date set forth above.

 

DEVELOPMENT CAPITAL VENTURE, L.P. By:   DCC Operating, Inc., General Partner
Name:   Donald L. Murfin Title:   Executive Vice President Intending to be
legally bound, each Company consents and agrees to the terms of the above
Agreement as of the date first above written: DPAC TECHNOLOGIES CORP. By:  

/s/ Steven D. Runkel

  Steve Runkel, Chief Executive Officer QUATECH, INC. By:  

/s/ Steven D. Runkel

  Steve Runkel, Chief Executive Officer

Agreed to and Acknowledged by:

CANAL MEZZANINE PARTNERS, L.P.,

a Delaware limited partnership

By:   Canal Mezzanine Management, LLC,   an Ohio limited liability company
Title:   General Partner   By:   Canal Holdings, LLC,     an Ohio limited
liability company   Title:   Managing Member     By:  

/s/ Shawn M. Wynne

    Name:   Shawn M. Wynne     Title:   Authorized Signer

 

3